Name: Council Regulation (EEC) No 1831/84 of 19 June 1984 amending Regulation (EEC) No 2772/75 on marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing
 Date Published: nan

 No L 172/2 Official Journal of the European Communities 30. 6. 84 COUNCIL REGULATION (EEC) No 1831/84 of 19 June 1984 amending Regulation (EEC) No 2772/75 on marketing standards for eggs HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the 1979 Act of Accession, and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2772/75 (2) lays down a number of marketing standards for eggs ; Whereas the experience gained since these standards were introduced indicates that it is necessary to carry out an exhaustive study of problems connected with the use of incubated eggs for human consumption ; Article 1 Regulation (EEC) No 2772/75 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : * 1 . "Eggs" means hen eggs in shell, suitable for direct human consumption or for use in the food industries, except for incubated eggs which do not meet the requirements of Article 6 (2). Concerning the use of incubated eggs, the Commission will carry out an exhaustive study on current practices in the Member States and will propose to the Goyncil the necessary regu ­ latory measures before 1 July 1986.' 2. Article 1 1 is amended as follows : (a) paragraph 1 (c) is replaced by the following : '(c) the packing period or packing date as defined in Article 17 (2) or (3);' (b) the third subparagraph of paragraph 2 is replaced by the following : The indication of the packing period or packing date consists of figures at least 5 mm high.' 3. Article 17 is amended as follows : (a) paragraph 1 (e) is replaced by the following : '(e) an indication of the packing period ; however, where large packs contain small packs of the kind mentioned in Article 19, or small packs bearing the packing date, the packing date shall be substituted for this indication (b) paragraphs 2 and 3 are replaced by the following : '2. The packing period referred to in sub ­ paragraph 1 (e) shall run from 00.00 on Thursday to 24.00 on Wednesday. Whereas the ways in which packing dates and packing weeks are indicated on egg packs have been criticized by both the trade and consumers ; whereas the replace ­ ment of the week number by a clear indication of the packing period and the introduction of a better way of indicating the packing date may meet these complaints and simplify the application of the above ­ mentioned standards ; Whereas, in view of trade practices and in the interests of better consumer information, it should be possible to indicate on small packs, in addition to the particu ­ lars specified in the marketing standards, information concerning the price, the retail management code, the recommended sell-by date and sales promotion ; whereas, however, the indication of information on the type of farming and the origin of the eggs should, given its possible effect on competition and trade, be authorized only in so far as it complies with rules determined at Community level, (') OJ No L 282, 1 . 11 . 1975, p. 49. f) OJ No L 282, 1 . 11 . 1975, p. 56. The indication of the packing period shall include one or more of the following : 30. 6. 84 Official Journal of the European Communities No L 172/3  "PACKING PERIOD : from ... to ...  "PAKKEPERIODE : fra . . . til .  "PACKZEIT : vom . . . bis . . ."  "Ã Ã Ã ¡ÃÃ Ã Ã Ã £ Ã £Ã ¥Ã £Ã Ã Ã ¥Ã Ã £ÃÃ Ã £ : Ã ±ÃÃ  Ã ­Ã Ã  . .  "PERIODE D'EMBALLAGE : du . . . au . . ."  "PERIODO DÃ MBALLAGIO : dal ... al  "VERPAKKINGSPERIODE : van tot . . For this purpose, the date of the Thursday on which the packing period begins and the date of the Wednesday on which it ends shall be indicated by two sets of figures representing, in that order :  the day, from 1 to 31 ,  the month, from 1 to 12. 3 . The indication of the packing date referred to in subparagraph 1 (e) shall comprise one or more of the following :  "PACKING DATE : " 4. Article 18 is amended as follows : (a) paragraph 1 (e) is replaced by the following : '(e) the indication of the packing period or the packing date referred to in Article 17 (2) or (3). In addition, as a date, only the recom ­ mended sell-by date may be indicated by the operator at the time of packing in accordance with conditions to be laid down under the procedure set out in Article 17 of Regulation (EEC) No 2771 /75.' (b) in paragraph 2, 'week number' is replaced by ' 'packing period'. 5. The following is added to Article 21 : 'However, small packs may carry the following additional information : (a) the selling price ; (b) the retail management code or the stock control code ; (c) statements designed to promote sales, provided that such statements and the manner in which they are made are not likely to mislead the purchaser. Accordingly, indications concerning the type of fanning and the origin of the eggs may be used only in accordance with rules laid down under the procedure set out in Article 17 of Regulation (EEC) No 2771 /75, after such rules have been laid down. These rules shall cover in particular the terms used in indications of the type of farming and the criteria con ­ cerning the origin of the eggs. However, if use of the indications relating to the type of farming and the origin of the eggs proves to be harmful to the fluidity of the Community market or if serious difficulties arise regarding control of the use of such indi ­ cations and its effectiveness, the Commission, acting under ;he same procedure, may suspend the application of the said indications.' Article 2 This Regulation shall enter into force on 1 July 1984. It shall apply from 1 January 1985.  "PAKKET DEN : "  "VERPACKT AM :  "Ã £Ã ¥Ã £Ã Ã Ã ¥Ã Ã £ÃÃ Ã Ã  Ã £Ã ¤ÃÃ £ "  "EMBALLE LE : n  "DATA D IMBALLAGGIO : ."  "VERPAKT OP : For this purpose the date shall be indicated by two sets of figures representing, in that order :  the day, from 1 to 31 ,  the month, from 1 to 12. 4. An indication of the packing period or packing date shall be placed on large packs containing grade A eggs at the latest on the working day following the day on which the eggs are received in the packing centre.' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1984. For the Council The President M. ROCARD